                Case 19-10872-KG            Doc 288       Filed 07/03/19        Page 1 of 12



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:                                           ) Chapter 11

FUSE, LLC, et al.,l                              ) Case No.: 19-10872(KG)

                                   Debtors.      ) (Jointly Administered)

                                                      Objection Deadline: July 17,2019 at 4;00 p.cn.(ET)
                                                 ~    Hearing Date: July 25,2019 at 2:00 p.m.(ET)

                   MOTION OF DEBTORS FUSE MEDIA,INC. AND FUSE
                    MEDIA,LLC FOR AN ORDER DISMISSING THEIR
                  CHAPTER I1 CASES AND GRANTING RELATED RELIEF

                 Fuse Media, Inc. and Fuse Media, LLC (together, the" Fuse Media Debtors"), as

debtors and debtors-in-possession in the above-captioned chapter 11 cases, move the Court (this

"Motion"), pursuant to sections 305(a), 349, and 1112(b) of title 11 ofthe United States Code

(the "Bankruptcy Code"), for the entry of an order, in substantially the form attached hereto as

Exhibit A (the "Proposed Order"), dismissing the chapter 11 cases of the Fuse Media Debtors

and granting related relief In support of this Motion, the Fuse Media Debtors respectfully

represent as follows:

                                           Preliminary Statement

                          The above-captioned Debtors, including the Fuse Media Debtors,

commenced their chapter 11 bankruptcy cases on Apri122, 2019.

                  2.      On Apri123, 2019, Debtors Fuse, LLC,JAAM Productions, LLC,SCN

Distribution, LLC,Latino Events LLC, Fuse Holdings LLC,Fuse Finance, Inc., and FM

Networks LLC (collectively, the "Plan Proponents") filed their Prepackaged Joint Plan of



' The Debtors and the last four digits of their taxpayer identification numbers include: Fuse Media, Inc.(9721);
Fuse Media, LLC (0560); Fuse, LLC (1888); JAAM Productions, LLC(5499); SCN Distribution, LLC(9656);
Latino Events LLC(8204); Fuse Holdings LLC(5673); Fuse Finance, Inc.(8683); and FM Networks LLC(6500).
The Debtors' headquarters and service address is 700 North Central Avenue, Suite 600, Glendale, CA 91203.
                Case 19-10872-KG           Doc 288     Filed 07/03/19     Page 2 of 12



ReoNganization (the "Original Plan"). The Fuse Media Debtors were not Plan Proponents and

the provisions of the Original Plan did not extend to the Fuse Media Debtors.

                3.          Ultimately, the Plan Proponents sought and obtained confirmation of the

Amended Prepackaged Joint Plan ofReorganization on June 18, 2019 (the "Arriended Plan")

The Amended Plan went into effect on July 1, 2019. Moving forward, the Plan Proponents, now

the Reorganized Debtors, will be governed in accordance with the terms of the Amended Plan.

                4.          The Fuse Media Debtors have no material assets and certain of their

contractual obligations have been assumed and assigned to the Reorganized Debtors. The Fuse

Media Debtors previously held the equity interests in Fuse, LLB, which is the primary operating

entity within the Debtors' organization. Under the Amended Plan, such equity interests have

been extinguished. Accordingly, the Fuse Media Debtors have no remaining material assets to

reorganize or liquidate and now seek to dismiss their bankruptcy cases. As part of such

dismissal, the Fuse Media Debtors seek a limited exculpation in favor oftheir representatives

and professionals.

                5.          The Fuse Media Debtors submit that dismissal is the most expeditious and

cost-effective means of resolving their bankruptcy cases. The chapter 11 cases of the

Reorganized Debtors will remain open pending further order of the Court.

                                                Jurisdiction

                6.          This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334 and the Amended Standing O~de~ ofReferencefrom the United States District Court

foN the DistNict ofDelaware, dated February 29, 2012. This matter is a core proceeding within

the meaning of 28 U.S.C. § 157(b)(2), and the Debtors confirm their consent pursuant to Rule

9013-1(~ of the Local Rules of Bankruptcy Practice and Procedure ofthe United States



                                                 2
DOCS DE224256.2 29402/002
                 Case 19-10872-KG             Doc 288      Filed 07/03/19     Page 3 of 12



Bankruptcy Court for the District of Delaware (the "Local Rules") to the entry of a final order by

the Court in connection with this Motion to the extent that it is later determined that the Court,

absent consent of the parties, cannot enter final orders or judgments in connection herewith

consistent with Article III of the United States Constitution.

                 7.           Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                              The statutory bases for the relief requested herein are sections 105(a),

305(a), 349, and 1112(b) of title 11 of the United States Code (as amended, the "Bankruptcy

Code"), rules 1017, 2002, and 9013 of the Federal Rules of Bankruptcy Procedure (the

 Bankruptcv I~u1es"), and Local Rule 1 O li-2.
b6




                                                  Back~~•ouncl

                  9.          On Apri122, 2019(the "Petition Date"), the Debtors, including the Fuse

Media Debtors, commenced these cases by filing voluntary petitions for relief ender chapter 11

of the Bankruptcy Code.

                  10.         The Fuse Media Debtors have continued in the possession of their

property and have continued to operate and manage their business as debtors in possession

pursuant to sections 1107(a) and 1108 ofthe Bankruptcy Code.

                  11.         On May 10, 2019, the U.S. Trustee appointed the following creditors to

the Official Committee of Unsecured Creditors: (i) Association of National Advertisers,(ii)

Showtime Networks, Inc., and (iii) MGM Domestic Television Distribution, LLC. No trustee or

examiner has been appointed in the Debtors' chapter 11 cases.

                  12.         The factual background regarding the Debtors, including their current and

historical business operations and the events precipitating their chapter 11 filings, is set forth in




llOCS DE:224256.2 29402/002
                Case 19-10872-KG             Doc 288       Filed 07/03/19       Page 4 of 12



detail in the DeclaNation ofMigatiel Roggero in Support ofFist Day Motions(the "First Dav

Declaration")[Docket No. 3]2 and fully incorporated herein by reference.

                 13.        On April 23, 2019, the Plan Proponents filed the Original Plan and the

Disclosure Statementfor the Debtors'PNepc~ckaged Joint Plan ofReorganization [Docket No.

14] with the Court. The Fuse Media Debtors were not proponents of the Original Plan.

Ultimately, the Plan Proponents sought confirmation of the Amended Plan.

                 14.        On May 1, 2019, the Fuse Media Debtors filed the Omnibus Motion of

Fuse Media, Inc. and Fuse Media, LLCfog Entry ofAn ONdeN Authorizing Fuse Media, Inc, and

Fuse il~ledi~a, LAG to assume and Assign Cer°tc~in Exec~~toy°y Contracts (Docket Na. 931 (the

"Assumption Motion"), pursuant to which the Fuse Media Debtors sought authority to assume

and assign certain executory contracts to Debtor Fuse, LLC upon the effectiveness of a chapter

11 plan. By order dated June 5, 2019 [Docket No. 213], the Court granted the Assumption

Motion.

                 15.        On June 18, 2019, the Court entered the Order Approving the DebtoNs'

Disclosure Statementfog, and Confirming, Debtors'Amended PNepackaged Joint Plan of

Reorganization [Docket No. 251]. The Amended Plan went into effect on July 1, 2019. Moving

forward, the Plan Proponents, now the Reorganized Debtors, will be governed in accordance

with the terms ofthe Amended Plan.

                 16.        Prior to the effectiveness of the Amended Plan, the Fuse Media Debtors

held the equity interests in Fuse, LLC, which is the primary operating entity within the Debtors'

organization. Under the Amended Plan, such equity interests have been extinguished.

Accordingly, the Fuse Media Debtors have no remaining material assets to reorganize or

2 On May 7, 2019, the Debtors re-filed the First Day Declaration under seal (Docket No. 104) and as a redacted
version (Docket No. 105).




DOCS DE224256.2 29402/002
                Case 19-10872-KG            Doc 288     Filed 07/03/19    Page 5 of 12



liquidate and now seek to dismiss their bankruptcy cases. As part of such dismissal, the Fuse

Media Debtors seek a limited exculpation in favor of their representatives and professionals.

                                              Relief Requested

                 9.          The Fuse Media Debtors request entry ofthe Proposed Order dismissing

their chapter 11 cases pursuant to sections 305(a), 349, and 1112(b) ofthe Bankruptcy Code and

granting related relief that includes a limited exculpation.

                                               Basis for Relief

A.      Ca~ise Exists to Dismiss tl~e Chapter it Cases of the Fuse Media Debtors
        Under ~ectian 1112(b) of the Bankruptc~~ Cocle.

                 10.         Section 1112(b) of the Bankruptcy Code provides that"on request of a

party in interest, and after notice and a hearing, the court shall convert a case under [chapter 11

to a case under chapter 7 or dismiss a case under [chapter 11], whichever is in the best interests

of creditors and the estate, for cause unless the court determines that the appointment ... of a

trustee or examiner is in the best interests of creditors and the estate." 11 U.S.C. § 1112(b)(1)

(emphasis added). The party seeking dismissal bears the burden to establish the requisite

"cause." In re Riverbend Community, LLC,2012 WL 1030340, at *3 (Bankr. D. Del. Mar. 23,

2012). In addition,"[t]he determination of cause under § 1112(b)is subject to judicial discretion

under the circumstances of each case." In Ne Afnerican Capital Equip., LLC,688 F.3d 145, 161

(3d Cir. 2012)(quoting Albany Partners, Ltd. v. Westbrook (In Ne Albany Partners, Ltd.), 749

F.2d 670,674(l lth Cir. 1984)).

                 11.         According to the Third Circuit, "[s]ection 1112(b) requires atwo-step

process in which the court first determines whether there is `cause' to convert or dismiss, and

next chooses between conversion and dismissal based on `the best interest of creditors and the

estate."' American Capital Equzp.,688 F.3d at 161 (quoting 11 U.S.C. § 1112(b)). Once


                                                  E
DOCS D~:224256.2 29402/002
                  Case 19-10872-KG              Doc 288        Filed 07/03/19         Page 6 of 12



"cause" is established under section 1112(b)of the Bankruptcy Code(and assuming that the

Court declines to appoint a trustee or examiner), the Court must dismiss or convert the case

unless (a)"the court finds and specifically identifies unusual circumstances establishing that ...

dismissing the case is not in the best interests of creditors and the estate;"(b)66there is reasonable

likelihood that a plan will be confirmed within the timeframes established in sections 1121(e)

and 1129(e) of[the Bankruptcy Code], or if such sections do not apply, within a reasonable

period of time;" and (c) an objecting party establishes certain other enumerated statutory

requirements.3 11 U.S.C. § 1112(b)(2); see also In re Scarborough—St. James CoNp., 2015 WL

Sh7262$, at ~`2 (Bankr. B,Del. Sept. 24, 24151(except where these "limited circumstances" aY•e

present,"[o]nce the Court finds that `cause' exists, dismissal or conversion is necessary");

RiveNbend Community, 2012 WL 1030340, at *3 ("Section 1112(b) is clear that the Court must

dismiss or convert Debtor's case if Movants establish `cause,' which is defined in Section

1112(b)(4). The only `but' to the mandatory conversion or dismissal is if a debtor can prove the

existence of `unusual circumstances specifically identified by the court' showing that dismissal

or conversion is not in the best interests of the creditors and the estate.")(internal citation

omitted).

                   12.       Here, the Plan Proponents have confirmed the Amended Plan, which went

into effect on July 1, 2019. The Fuse Media Debtors are not parties to the Amended Plan and do

not intend to propose a chapter 11 plan of their own.

                   13.       The Fuse Media Debtors have no material assets and certain of their

contractual obligations have been assumed and assigned to the Reorganized Debtors. The Fuse
3 Specifically, a party opposing a motion to dismiss under section 1112(b) of the Bankruptcy Code also must
establish that "the grounds for converting or dismissing a case include an act or omission of the debtor other than
under paragraph (4)(A)[providing that caL~se for dismissal includes `substantial or continuing loss to or diminution
of the estate and the absence of a reasonable likelihood of rehabilitation']—(i) for which there exists a reasonable
justification for the act or omission; and (ii) that will be cured within a reasonable period of time fixed by the court."
 11 U.S.C. § 1112(b)(2)(B).

                                                       G~
DOCS D~:224256.2 29402/002
                Case 19-10872-KG            Doc 288      Filed 07/03/19    Page 7 of 12



Media Debtors previously held the equity interests in Fuse, LLC, which is the primary operating

entity within the Debtors' organization. Under the Amended Plan, such equity interests have

been extinguished. Accordingly, the Fuse Media Debtors have no remaining material assets to

reorganize or liquidate and therefore seek to dismiss their bankruptcy cases. As pari of such

dismissal, the Fuse Media Debtors request a limited exculpation in favor of their representatives

and professionals.

                 14.         Absent dismissal, the Fuse Media Debtors will continue to incur

substantial chapter 11 administrative expenses with no available funds to pay such expenses.

The Fuse Media Debtors do not have access to any assets necessary to fund a chapter 1 ~ plan or

a meaningful role for a chapter 7 trustee. Thus,the Fuse Media Debtors believe that dismissal of

their chapter 11 cases is the best means of achieving an orderly and efficient wind-up of their

affairs, and cause exists to dismiss these cases pursuant to § 1112(b)(4) ofthe Bankruptcy Code.

B.      Dismissal is in the Best Interest of the
        Fuse Media Debtors' Creditors and Their Estates.

                 15.         Once a court determines that cause exists to dismiss a debtor's chapter 11

case, the court must then evaluate whether dismissal is in the best interests of the debtor's

creditors and the estate. See, e.g., Rollex Copp. v. Associated Materials, Inc. (In Ne Superior

Siding &Window, Inc.), 14 F.3d 240, 242(4th Cir. 1994)("Once `cause' is established, a court

is required to consider this second question of whether to dismiss or convert."). Dismissal of a

chapter 11 bankruptcy case meets the "best interests of creditors" test where a debtor has nothing

to reorganize and the debtor's assets are fixed and liquidated. See Camden Ordinance Mfg. Co.

ofA~k., Inc. v. U.S. Tr. (In re CanZden Ordnance Mfg. Co. ofA~k., Inc.), 245 B.R. 794, 799(E.D.

Pa. 2000)(reorganization to salvage business which ceased business was unfeasible).




                                                  7
DOGS DE:224256.2 29402/002
                Case 19-10872-KG             Doc 288      Filed 07/03/19     Page 8 of 12



                 16.         Additionally, a court may find dismissal to be in the "best interests of the

creditors" where a debtor demonstrates the ability to oversee its own liquidation. See Camden

Ordinance, 245 B.R. at 797-98; Mazzocone, 183 B.R. 402, 412(Bankr. E.D. Pa. 1995)("Only

when a Chapter 11 debtor has no intention or ability to ...perform its own liquidation ...

should a debtor be permitted to remain in bankruptcy ...."). Here, the Fuse Media Debtors are

capable of overseeing their own liquidation.

                 17.         The alternative—conversion to a chapter 7liquidation and appointment of

a trustee—is unnecessary, would provide no benefit to creditors, and would impose significant

additional administrative costs upan the Debtors' estates without any meaningful source of funds

to satisfy such costs. A chapter 7 trustee would have no access to cash to satisfy any claims

arising after conversion to chapter 7 ofthe Bankruptcy Code. As a result, creditors would not

receive greater recoveries in a chapter 7liquidation.

C.      Dismissal of the Chapter 11 Cases of the Fuse Media Debtors is
        Warranted Under Section 305(a) of the Bankruptcy Code.

                 18.         Alternatively, cause exists to dismiss the chapter 11 cases ofthe Fuse

Media Debtors pursuant to section 305(a) of the Bankruptcy Code, which provides that:

                             a.     The court, after notice and a hearing, may dismiss a case under this
                                    title, or may suspend all proceedings in a case under this title, at
                                    any time if—

                                    (1)     the interests of creditors and the debtor would be better
                                            served by such dismissal or suspension;

11 U.S.C. § 305(a).

                 19.         Dismissal pursuant to section 305(a) is an extraordinary remedy, and

dismissal is only appropriate where the court finds that both creditors and the debtor would be

better served by dismissal In Ne AMC Investors, LLC,406 B.R. 478, 487-88 (Bankr. D. Del.




DOCS DE:224256.2 29402/002
                Case 19-10872-KG            Doc 288     Filed 07/03/19     Page 9 of 12



2009). Dismissal under this provision is determined on a case-by-case basis and rests in the

sound discretion of the bankruptcy court. In Ne Sky Group InteNn, Inc., 108 B.R. 86, 91 (Bankr.

W.D. Pa. 1989). Many factors are considered when determining the best interests of creditors

and the debtor, including (i) the economy and efficiency oi'administration,(ii) whether federal

proceedings are necessary to reach a just and equitable solution,(iii) whether there is an

alternative means of achieving an equitable distribution of assets and (iv) whether the debtor and

the creditors are able to work out a less expensive out-of-court arrangement which better serves

all interests in the case. AMC InvestoNs, 406 B.R. at 488.

                2Q.         As described above, cause exists for dismissal. With no remaining

material assets to administer, conversion to chapter 7 would impose additional administrative

costs with no corresponding benefit to the Fuse Media Debtors' creditors or their estates.

Dismissal of the chapter 11 cases of the Fuse Media Debtors therefore provides the most

efficient, cost-effective method of effectuating the wind-down of the Fuse Media Debtors'

estates.

D.      All Prior Orders Invol~~ing tiie Fuse Media Debtors Should Remain
        Binding aizd Continue to Be in Full Force end Effect.

                 21.        The dismissal of a chapter 11 case ordinarily provides for what is, in

effect, a restoration of the prepetition status quo. See ll U.S.C. § 349(b). A bankruptcy court

may, however,"for cause, order[] otherwise ...." Id. Courts in this jurisdiction have regularly

allowed orders, including those approving releases and settlements, to be given continued effect

after a dismissal, notwithstanding § 349 of the Bankruptcy Code. See, e.g., In re Sunco

Liquidation, Inc., No. 17-10561 (KG)(Bankr. D. Del. Nov. 6, 2017)(giving continued effect to

orders entered throughout the pendency of the chapter 11 cases); In re Old Towing Co., Case No.

17-10249(LSS)(Bankr. D. Del. May 30, 2017)(giving continued effect to 363 sale order and



DOCS DE224256.2 29402/002
                Case 19-10872-KG              Doc 288       Filed 07/03/19         Page 10 of 12



any releases, injunctions and successor liability provisions provided for in such sale); In re TAH

Windown,Inc., Case No. 16-11599(MFW)(Bankr. D. Del. Jan. 13, 2017)(giving orders,

releases, and.injunctions continuing effect); In re City Sports, Inc., Case No. 15-12054(KG)

(Bankr. D. Del. Mar. 4, 2016)(giving continued effect to previously entered orders); In ~e Coczch

America Group Holdings Copp., Case No. 12-10010(KG)(Bankr. D. Del. May 31,2013 (same);

In re ICL Holding Co., Case No. 12-13319(KG)(Bankr. D. Del. Sept. 10, 2014)(same).

                  22.       Here, parties in interest have relied upon orders entered by the Court in

connection with the Fuse Media Debtors' cases, including the order approving the Assumption

Motion.4 Given these circumstances, the Fuse Media Debtors submit that cause exists to allow

all prior orders entered by the Court in the Fuse Media Debtors' cases, or affecting the Fuse

Media Debtors, to remain in full force and effect, notwithstanding the dismissal ofthese cases.

estates.

E.       The Limited Exculpation of the Representatives of the Fuse Media
         Debtors Should Be Approved as P~i•t of the Dismissal.

                  23.       As part of the dismissal of the Fuse Media Debtors' cases, the Fuse Media

Debtors seek a limited exculpation oftheir representatives in the Proposed Order as follows:

                  From and after the entry of this Order, the Fuse Media Debtors and
                  any of their respective directors, officers, employees, managers,
                  attorneys, consultants and advisors shall neither have nor incur any
                  liability to any person for any act taken or omitted, or to be taken,
                  in connection with the preparation, filing, or prosecution of the
                  Fuse Media Debtors' chapter 11 cases including, but not limited to,
                  seeking and effectuating the dismissal ofthe Fuse Media Debtors'
                  chapter 11 cases and implementation or consummation of this
                  Order;provided, however•, that the foregoing provision shall not
                  affect the liability of any person that otherwise would result from
                  any such act or omission to the extent that the act or omission is
                  determined in a final order of a court of competent jurisdiction to

4 Not all orders entered by the Court in the Debtors' chapter 11 cases may be applicable to the Fuse Media Debtors.
Nonetheless, for the avoidance of doubt, all orders are to be given fuU force and effect regardless of the dismissal of
the Fuse Media Debtor cases.

                                                     10
DOCS DE224256.2 29402/002
               Case 19-10872-KG            Doc 288      Filed 07/03/19     Page 11 of 12



                have constituted willful misconduct, gross negligence or violation
                of law.

                24.         The Fuse Media Debtors submit that the foregoing limited exculpation is

appropriate under the circumstances in order to prevent estate fiduciaries from being the subject

of potential litigation claims in any forum for actions taken in connection with the Fuse Media

Debtors' bankruptcy cases under the auspices of this Court. As is standard, the proposed

exculpation excludes liability of any exculpated person for any act or omission that is determined

in a final order of a court of competentjurisdiction to have constituted willful misconduct, gross

negligence or violation of law. Courts in this District have approved similar exculpation

provisions in dismissal orders in other cases. See, e.g., In re AV Holdings, Inc., No. 18-11142

(CSS)(Bankr. D. Del. October 18, 2018)(approving form of dismissal order containing limited

exculpations); In re Real Industry, Inc., No. 17-12464(KJC)(Bankr. D. Del. June 27, 2018)

(same); In re City SpoNts, Inc., No. 15-12054(KG)(Bankr. D. Del. Mar. 4, 2016)(approving

broad exculpation provision); In re Coach Am Gip. Holdings Copp., No. 12-10010(KG)(Bankr.

D. Del. May 31, 2013)(approving consensual releases and broad exculpation).

                                                    Notice

                 25.        Notice of this Motion shall be given to the following parties or, in lieu

thereof, to their counsel, if known:(a)the Office of the United States Trustee;(b)the Supporting

Senior Secured Noteholders;(c)the Senior Secured Notes Trustee;(d)the Official Committee of

Unsecured Creditors;(e) any federal, state or local governmental agency to the extent required

by the Bankruptcy Code, the Bankruptcy Rules, the Local Rules of Bankruptcy Practice and

Procedure of the United States Bankruptcy Court for the District of Delaware or order ofthe

Court, if any;(fj parties requesting notice pursuant to Bankruptcy Rule 2002; and (g)all parties




                                                  11
DOCS DE224256.2 29402/002
                Case 19-10872-KG       Doc 288      Filed 07/03/19     Page 12 of 12



required to receive notice pursuant to Bankruptcy Rule 2002(a)(4). The Fuse Media Debtors

submit that, in light of the nature of the relief requested, no other or further notice need be given.

                 WHEREFORE,the Fuse Media Debtors respectfully request that the Court enter

an order, substantially in the i'orm attached hereto, and grant such other and fu~thet° relief as may

be appropriate.


Dated: July 3, 2019                    PACHULSKI STANG ZIEHL &JONES LLP


                                        C     /s/James E. O'Neill
                                            Richard M.Pachulski(CA Bar No. 90073)
                                            Ira ~. Kharasch f~A Bar No.1090841
                                            Maxim B. Litvak(CA Bar No. 215852)
                                            James E. O'Neill(DE Bar No. 4042)
                                            919 N. Market Street, 17t"Floor
                                            Wilmington, DE 91899
                                            Tel: (302)652-4100
                                            Fax:(302)652-4400
                                            E-mail: rpachulski@pszjlaw.com
                                                     ikharasch@pszjlaw.com
                                                     mlitvak@pszjlaw.com
                                                     joneill@pszjlaw.com

                                            Attorneysfor the Fuse Media Debtors




                                              12
DOGS DE:224256.2 29402/002
